Citation Nr: 9902075	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-09 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for peripheral vascular 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from April 1953 to April 1973.  
This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Hearings were held before a hearing officer at 
the RO in August 1996, and before the undersigned member of 
the Board in Washington D.C., in August 1998.  

In the January 1995 rating decision the RO denied service 
connection for peripheral vascular disease as secondary to 
exposure to Agent Orange.  At the veterans hearing at the RO 
in August 1996, he withdrew this issue. 


FINDINGS OF FACT

1.  In October 1986, the RO denied service connection for 
peripheral vascular disease on a direct basis.

2.  The evidence submitted since the ROs October 1986 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The October 1986 decision of the RO denying service 
connection for peripheral vascular disease is final; the 
additional evidence received since the RO's October 1986 
decision is not new and material, and the veterans claim for 
benefits has not been reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that the evidence presented in support of 
reopening his claim of service connection for peripheral 
vascular disease is not only new and material, but also is 
sufficient to grant service connection, particularly when 
that evidence is considered in light of the entire record.

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. § 1131 
(West 1991).  Furthermore, where a veteran served for ninety 
(90) days or more during a period of war and develops 
cardiovascular disease to a degree of 10 percent within one 
year from date of separation from service, such disease may 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307 and 3.309 (1998).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be new and 
material presented or secured since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

Without the filing of a notice of disagreement within one 
year of the date of mailing of the notification of the 
initial review and determination of appellant's claim, a 
rating determination is final and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1998).  An appellant must present 
new and material evidence before VA is required to 
reopen, develop, and adjudicate a prior final claim as to its 
merits.  YT v. Brown, 9 Vet. App. 195 (1996).  [A]bsent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  Henderson v. Brown, 
6 Vet. App. 45, 46 (1993).  If the appellant fails to meet 
either part of this threshold requirement, the Board is not 
required to consider the merits of the claims.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

On a claim to reopen a previously and finally disallowed 
claim, a two-step analysis must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when the credibility of the 
[new] evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and review 
the former disposition of the claim, 38 U.S.C.A. § 5108 -- 
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

In October 1986, the RO denied service connection for 
peripheral vascular disease.  The RO noted that the service 
medical records were negative for peripheral vascular disease 
and this disease did not develop until many years after 
service.  The October 1986 rating decision is the last final 
decision on the issue of service connection for peripheral 
vascular disease.  Therefore, the Board shall review the 
evidence of record at the time of, and evidence submitted 
since, that RO decision.  

The evidence previously considered by the RO included the 
veterans service medical records, as well as post service 
private and VA clinical reports.  The service medical records 
show that in May 1966, the veteran underwent observation for 
suspected coronary insufficiency.  The clinical cover sheet 
indicates that there was no disease found.  The December 1972 
separation report indicates that his heart and vascular 
system were considered clinically normal.  

A March 1984 private hospital discharge summary report 
discloses that the veteran was admitted with complaints of 
excessive tiredness on walking.  In reporting his medical 
history it was noted that he underwent aorta-external iliac 
artery bypass in June 1981 and his symptoms had returned.  He 
was admitted for arteriography and angioplasty.  The 
diagnosis at that time was superficial mild femoral artery 
stenosis with mild arterial insufficiency.  A private 
vascular laboratory study dated in April 1984 confirmed the 
diagnosis.  In July 1984, he underwent right iliofemoral 
bypass, with common femoral embolectomy and patch 
angioplasty, left.  Femoral thrombectomy was also performed.  
In June 1985, he underwent aorta-right superficial femoral 
artery bypass with profunda re-entry and left external iliac 
bypass.  VA examination in July 1986 reported a diagnosis of 
severe peripheral vascular disease.  The RO, in October 1986, 
denied service connection for peripheral vascular disease. 

Records submitted after the October 1986 rating decision 
include written statements and testimony of the veteran, 
duplicate copies of private medical records, and more current 
VA and private clinical records including statements from a 
private physician.  After a review of the record, the Board 
concludes that this evidence is not new and material.  
Accordingly, the claim is not reopened.  

The veteran has presented written statements and testimony.  
Although some of the veterans statements are more specific 
regarding peripheral vascular disease than the evidence 
considered in 1986, for the most part, they basically recount 
his earlier statements.  They are in essence cumulative and 
redundant.  He maintains that his treatment for bunions by VA 
in the 1970s is etiologically related to his vascular 
disorder.  In addition, he continued to suggest that there is 
an etiological relationship between this peripheral vascular 
disease and service.  Lay persons, including the veteran, are 
competent to describe what they observed and experienced.  
However, these statements are not considered competent 
medical evidence and do not establish the etiology of any 
current peripheral vascular disease.  See Espiritu v. 
Derwinski, 2 Vet.App. 192, 495 (1992).  The Court has also 
held that lay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet.App. 211, 214 (1993).  In this case, 
the veteran has not established his competence to present 
medical opinions of findings.  As noted above, the record 
does not show inservice treatment for peripheral vascular 
disease.  I find the clinical evidence more probative in this 
regard. 

He also indicated that he received treatment for both his 
bunions and hypertension at the base hospital in Fort Gordon, 
Georgia, subsequent to active duty.  In 1994, the RO obtained 
outpatient treatment and examination reports from Fort Gordon 
that dated between 1973 and 1990.  Significantly, the records 
do not contain any contemporaneous references to treatment 
for vascular disease within the time frame contemplated by 
the law and regulations.  The records from Fort Gordon for 
the most part reflect treatment for other unrelated 
disabilities including his bunion.  There is a copy of an 
August 1975 electrocardiogram (ECG) that was administered in 
conjunction with his annual physical.  This was considered 
normal.  The only other record that can be considered related 
to peripheral vascular disease shows that, in January 1979, 
the veteran complained of chest pain.  An abnormal tracing 
was noted on ECG.  Further, high blood pressure readings were 
noted in March 1980.  However, the Board finds it significant 
that there was an extended period of time, approximately 5 
years, between service discharge and the showing of these 
abnormal physical findings.  Cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition). 

The additionally submitted VA and private medical records 
mostly pertain to unrelated disabilities.  The remaining VA 
records that pertain to his vascular disease only show that 
he is receiving continued treatment for his disability 
without comments regarding the etiology of his disease.  The 
veterans private physician reported in an August 1996 
statement that he had been treating the veteran since 1981.  
He reported the veterans medical history since that time.  
He also concluded that the veterans arteriosclerotic 
condition dated back to the late 70s when claudication first 
became apparent.  In February 1997, the same physician 
provided essentially identical statements as in August 1996.  
However, he concluded that the veterans vascular disorder 
began in 1972.  As noted above, there is no medical evidence 
of record that shows treatment for vascular disease in 1972.   

In the context of reopening a claim, it is noted that the 
full credibility of new evidence is assumed, if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, in this case 
it appears that this physicians statements are based on the 
veterans history.  [A]ppellant's own recitations of his 
medical history do not constitute new and material evidence 
sufficient to reopen his claim.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A physicians letters are not new and 
material evidence where they are based on a recitation of 
history and not on an independent review of the records.  
This is particularly true where there is no indication that 
the physician formed his opinion on a basis separate from the 
appellants recitation of his medical and service background 
and there is no indication that the physician reviewed the 
veterans service medical records or other relevant document 
which would enable the physician to form an opinion as to 
service connection based on independent grounds.  Blackburn 
v. Brown, 8 Vet. App. 97, 103 (1995) (citing Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Knightly v. Brown, 6 Vet. App. 
2220, 205-06 (1993); and Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993)).  

As none of the evidence added to the record since the RO 
decision in 1986, either by itself or in the context of all 
the evidence, both old and new, provides medical evidence 
reflecting that peripheral vascular disease is related to 
service, the Board concludes that the additional evidence 
does not constitute new and material evidence sufficient to 
reopen the claim for service connection for peripheral 
vascular disease.  Therefore, the RO decision in October 1986 
remains final, and the claim is not reopened.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for peripheral 
vascular disease, the benefits sought on appeal are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
